Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to amendment filed on 5/19/2022, claims 1-20 are pending in the application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

	Response to Applicant’s Arguments
Applicant’s arguments, see pages 8-12, filed on 5/19/2022, with respect to  claims 1-6, 8-17 and 19-20 have been fully considered and are persuasive.  The 102 rejection of claims 1-6, 8-17 and 19-20 has been withdrawn. 

                                          Double Patenting             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van @mum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).              A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of patent 10,922,268 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. The limitations of the independent Claim 1 of the instant application are similar to the limitations of the independent claim 1 of the patent. Claim 1 of the instant application therefore are not patently distinct from the patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of patent 11,016,691 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. The limitations of the independent Claim 1 of the instant application are similar to the limitations of the independent claim 1 of the patent. Claim 1 of the instant application therefore are not patently distinct from the patent claims and as such are unpatentable for obvious-type double patenting. 
The claim 1 of instant application is compare to claim 1 of parent cases as shown below (all dependent claims of the instant application are similar to the dependent claims of the patent). 
Instant application 17/198054
Patent 10,922,268 B2
Patent 11,016,691 B2
A computer-implemented method, comprising:
A computer-implemented method, comprising:
A computer-implemented method, comprising:
identifying a request to migrate data associated with a volume from a source storage pool having a first rank extent size to a destination storage pool having a second rank extent size smaller than the first rank extent size;
identifying a request to migrate data associated with a volume from a source storage pool having rank extents with a first rank extent size to a destination storage pool having rank extents with a second rank extent size greater than the first rank extent size;
identifying a request to migrate data associated with a volume from a source storage pool having a first rank extent size to a destination storage pool having a second rank extent size smaller than the first rank extent size;
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the source storage pool; and
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the destination storage pool, the rank extents each including a predetermined portion of storage allocated within a corresponding storage pool; and
creating a correspondence between logical volume extents of the volume and physical offset locations within rank extents of the source storage pool, including: identifying table entries within the volume that correspond to rank extents within the source storage pool that contain the data to be migrated, creating a second table for each identified table entry, and setting the logical volume extents within each second table to point to corresponding offset locations within the rank extents within the source storage pool that contain the data to be migrated; and
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, utilizing the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the source storage pool.
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, according to the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the destination storage pool.
migrating data from one or more ranks of the source storage pool to one or more ranks of the destination storage pool, utilizing the correspondence between the logical volume extents of the volume and the physical offset locations within the rank extents of the source storage pool.



 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133